Citation Nr: 1726340	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-22 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to July 21, 2010 for the grant of service connection for a right eye aphakia, postoperative cataract removal.


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans (VA) Regional Office (RO) in Oakland, California.  

In November 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right eye aphakia, postoperative cataract removal was denied in October and November 1985; he was notified of the decisions but did not appeal or submit new and material evidence within one year of notification of the decisions, rendering the decisions final.  

2.  After November 1985, the Veteran next filed a claim for service connection for a right eye disability on July 21, 2010.

3.  The evidence of record is against a finding that the RO did not have relevant service treatment records at the time of the November 1985 rating decision, and any additional records were not the basis for the later grant of service connection. 


CONCLUSION OF LAW

The criteria for an effective date prior to July 21, 2010 for service connection for a right eye aphakia, postoperative cataract removal are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran asserts that the grant of service connection for a right eye aphakia, postoperative cataract removal should be effective from the date of his claim in February 1985 because VA did not have complete service treatment records at the time of a 1985 denial of that claim.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application.  38 U.S.C.A. § 5110(a).  

A decision of an agency of original jurisdiction shall be final and binding on all field offices of VA as to conclusions based on the evidence on file at the time.  38 C.F.R. §§ 3.104, 20.1103 (2016).  An appeal must be filed by a claimant or claimant's representative within one year of the date of mailing of the rating decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If VA receives relevant official service department records after a decision on a claim, which existed at the time of the decision, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2016).  An award based all or in part on the newly-associated service records will be effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  Id. 

The Veteran's claim for service connection for a right eye disability was denied in October and November 1985 rating decisions.  The Veteran was provided notice of these decisions and his appellate rights.  He did not appeal either decision, nor did he submit new and material evidence within one year of the November 1985 rating decision.  Thus, these rating decisions are final.  See 38 C.F.R. §§ 3.156, 19.129, 19.192 (1985).  

The Veteran next filed a claim for service connection for a right eye disability on July 21, 2010, the current effective date of the grant of service connection.  The Board recognizes that in October 1991 the Veteran's representative contacted VA and noted that the Veteran wanted to reopen his claim for service connection for a right eye disability, but that before the service organization could help him they needed to know why service connection was previously denied.  Accordingly, the service organization requested a copy of the former rating decision denying service connection for an eye condition.  It is clear to the Board that this was not a claim for benefits but instead a records request to determine if a claim should be filed and how to proceed.  VA honored the request and no claim was subsequently received until 2010.  As such, the Board finds that the date of the claim that ultimately resulted in the grant of service connection is July 21, 2010.  Generally, an effective date cannot be earlier than the date of claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Veteran could receive an earlier effective date if service records received after the November 1985 denial aided all or in part in the allowance of service connection for the right eye disability.  See 38 C.F.R. § 3.156(c).  However, the evidence shows the service records relevant to the right eye disability were associated with the claims file at the time of the November 1985 denial and service records new to the file since 1985 were not the basis for the eventual grant of service connection.  

During a May 1985 VA examination the examiner noted that the Veteran had a right eye injury in 1976 and had cataract surgery in 1976 and additional treatment in 1978.  In an October 1985 rating decision the RO reported that service medical records were incomplete but did reflect that the Veteran had a pre-service injury to the right eye.  The RO reported that visual acuity was evidently normal at the time of entrance into service, but in late summer 1976 the vision in the right eye was only "hand motion at one foot."  The RO reported that a traumatic cataract was removed in September 1976.  The RO denied the Veteran's claim because there was no evidence of in-service trauma to the right eye and there was no evidence of aggravation in service.  In November 1985 the RO received additional service treatment records from the Veteran but again denied service connection because the medical records confirmed the right eye injury was a pre-service injury with no aggravation in service.  

During a May 2012 VA examination, as part of her positive nexus opinion, the examiner reported that the Veteran had a traumatic cataract diagnosis and cataract surgery in 1976.  She noted the Veteran's enlistment examination and in-service treatment in 1976.  Specifically, she noted an April 1976 treatment report from the U.S. Naval Hospital in San Diego, California that stated that the Veteran had traumatic cataract in the right eye caused by an injury that existed prior to enlistment but was becoming denser and obstructing vision after enlistment.  

The October and November 1985 rating decisions both noted review of service treatment records, which collectively included the 1976 service treatment records as well as service treatment records showing pre-service injury.  As such, the Board finds that all relevant service records were available to the RO at the time of the earlier unappealed denials.  See 38 C.F.R. § 3.156(c).  In addition, the May 1985 and May 2012 VA opinions both make mention of the 1976 treatment during service.  The evidence does not suggest that the July 2012 decision was based on additional treatment records not specifically discussed in the May 2012 examiner's opinion.  Thus, there is no indication the grant of service connection was based on any service treatment records not of record in 1985.  

As the Board finds the November 1985 rating decision was the last final disallowance of the Veteran's right eye disability claim and that the next claim for service connection for a right eye disability was filed July 21, 2012, the current effective date of July 21, 2010 is proper and the claim is denied.




ORDER

Entitlement to an effective date prior to July 21, 2010 for the grant of service connection for a right eye aphakia, postoperative cataract removal is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


